OPINION OF THE COURT
ALDISERT, Circuit Judge.
The question for decision is whether 29 U.S.C. § 660(a) of the Occupational Safety and Health Act of 1970 (OSHA) permits a reviewing court to consider an employer’s1 objection to an OSHA citation which was argued to the OSHA hearing examiner, but which was neither the subject of a petition to the Occupational Safety and Health Review Commission (OSHRC) for discretionary review, 29 C.F.R. § 2200.91,2 nor the *962subject of review by the full Commission at the direction of a single member, 29 U.S.C. § 661(i).3 We answer the question in the negative and, therefore, grant the motion of the Secretary of Labor to dismiss the petition for review.
I.
Petitioner was cited for failing to provide a perimeter guarding around a flat roof in violation of 29 C.F.R. § 1926.500(d)(1),4 which requires a railing or its equivalent around “[ejvery open-sided floor or platform 6 feet or more above adjacent floor or ground level”. Before the hearing examiner, petitioner contended that the regulation applied to floors, but not to flat roofs. The examiner rejected this contention. Petitioner did not request discretionary review. The report of the examiner thereby became the final order of the Commission within 30 days, by operation of 29 U.S.C. §§ 659, 661(i). The employer then filed a petition for review in .this court. The Secretary of Labor responded by filing a motion to dismiss. The Secretary contends that the employer’s failure to urge its contention that a roof is not a floor before the full Commission precludes us from reviewing the administrative action. Specifically, the Secretary relies on 29 U.S.C. § 660(a), which states, inter alia: “No objection that has not been urged before the Commission shall be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances.” (Emphasis added.)
To decide the issue presented, we must understand the nature, purposes and functions of the administrative machinery Congress created in enacting the Occupational Safety and Health Act. We turn now to that analysis.
II.
Congress found that “personal injuries and illnesses arising out of work situations impose[d] a substantial burden upon, and [were] a hindrance to, interstate commerce . .” 29 U.S.C. § 651(a). In seeking “to assure so far as possible every working man and woman in the Nation safe and healthful working conditions and to preserve our human resources”, Congress “authoriz[ed] the Secretary of Labor to set mandatory occupational safety and health standards applicable to businesses affecting interstate commerce, and [created] an Occupational Safety and Health Review Com*963mission for carrying out adjudicatory functions under [the Act].” Ibid. § 651(b). Congress further declared that “[t]he Commission shall be composed of three members who shall be appointed by the President, by and with the advice and consent of the Senate, from among persons who by reason of training, education, or experience are qualified to carry out the functions of the Commission under this chapter. The President shall designate one of the members of the Commission to serve as Chairman.” Ibid. § 661(a). The Chairman was empowered to “appoint such hearing examiners and other employees as he deems necessary to assist in the performance of the Commission’s functions.” Ibid. § 661(d). Finally, the Commission was authorized “to make such rules as are necessary for the orderly transaction of its proceedings.” Ibid. § 661(f).
Pursuant to this congressional authority, the Commission promulgated rules of procedure in 1972. See 29 C.F.R. Part 2200. If the Chairman appoints a hearing examiner to preside over a proceeding, the regulations require the examiner to prepare a decision and, thereafter, to file with the Executive Secretary of the Commission a report “consisting of [the] decision, the record in support thereof, and any petitions for discretionary review of [the] decision, or statements in opposition to such petitions . . . .” Ibid. § 2200.90(a). If no member of the Commission directs review of the decision within 30 days of the docketing of the report, the decision becomes “a final order of the Commission.” Ibid. § 2200.-90(b)(3). The regulations further provide that the Commission’s failure to act on a petition for discretionary review shall be deemed a denial thereof. Ibid. § 2200.91(d).
This review of the statutory schema and the regulations promulgated thereunder leads us to several observations.
First, the role and duties of the Commission are wholly separate and distinct from those of hearing examiners. The latter are designated by the Chairman to assist the Commission. The Commission, on the other hand, is the entity charged with “carrying out adjudicatory functions” under the Act. Members of the Commission are appointed only by the President with the advice and consent of the Senate. They are selected for their training, education and experience.
Second, the decision of a hearing examiner only becomes final if the Commission decides not to review it. When granted, review may be either by a member’s directing review or accepting a petition for discretionary review. The purpose behind these regulations seems clear: they enable the Commission — the body charged with carrying out adjudicatory functions — to make the ultimate administrative determination of whether a particular decision comports with the objectives of OSHA.
III.
The Secretary argues that because petitioner did not urge its particular objection upon the full Commission we may not entertain this petition for review. Based on the foregoing understanding of the statutory and regulatory framework, we find the Secretary’s interpretation to be a reasonable one, — one comporting with the underlying objectives of the Act and the adjudicatory machinery provided therein. Moreover, the language of 29 U.S.C. § 660(a) strikes us as deliberate in its purpose. Had Congress intended that objection before a hearing examiner, alone, would suffice as a condition precedent to judicial review, it could have conveyed that intent easily. For instance, the National Labor Relations Act provides that “[n]o objection that has not been urged before the Board, its member, agent, or agency, shall be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances.” 29 U.S.C. § 160(e) (emphasis added).
Our conclusion that the Secretary’s interpretation is correct also vindicates time-tested principles of administrative law. “[T]he doctrine of administrative exhaustion should be applied with a regard for the particular administrative scheme at issue. . Exhaustion is generally required *964as a matter of preventing premature interference with agency processes, so that the agency may function efficiently and so that it may have an opportunity to correct its own errors, to afford the parties and the courts the benefit of its experience and expertise, and to compile a record which is adequate for judicial review.” Weinberger v. Salfi, 422 U.S. 749, 765, 95 S.Ct. 2457, 2467, 45 L.Ed.2d 522 (1975). “[Ojrderly procedure and good administration require that objections to the proceedings of an administrative agency be made while it has opportunity for correction in order to raise issues reviewable by the courts. Repetition of the objection . . . might lead to a change of policy .... Simple fairness to those who are engaged in the tasks of administration, and to litigants, requires as a general rule that courts should not topple over administrative decisions unless the administrative body not only has erred but has erred against objection made at the time appropriate under its practice.” United States v. L. A. Tucker Truck Lines, Inc., 344 U.S. 33, 37, 73 S.Ct. 67, 69, 97 L.Ed. 54 (1952) (footnote omitted).
IV.
Petitioner argues that its failure to petition the Commission for discretionary review should be excused under the “extraordinary circumstances” exception to 29 U.S.C. § 660(a), because the Commission had decided already that 29 C.F.R. § 1926.-500(d)(1) was applicable to a flat roof. We must reject this contention. The Supreme Court precedents, supra, manifest that probable futility cannot be equated with extraordinary circumstances. The administrative agency must be given the opportunity to correct its own mistakes.
V.
29 U.S.C. § 660(a) does not require that the Commission decide every issue tendered to it in petitions for discretionary review. All that is necessary as a condition precedent to judicial review is that the objection be “urged before the Commission”. The language and method are deliberate. The Commission must have the opportunity to correct decisions of the hearing examiners. At the same time, the statute does not have the capacity to force a backlog of cases on the Commission. In short, this statutory framework furthers two laudable goals of administrative law: it encourages the Commission to achieve uniformly applied occupational safety and health standards in furtherance of the Act’s overall objectives, while guaranteeing as far as practicable that the administrative process will be efficient rather than protracted.5
Where a single member of the Commission does not direct review, we conclude that unless a petition for discretionary review is presented to the Commission in the form prescribed,6 it cannot be said that the objection or exception was “urged before the Commission”. And unless so urged, the objection may not “be considered by the court”, even though it be a final order of the Commission by virtue of 29 U.S.C. § 661(i).
Thus, although the petitioner before us has formidable, well-reasoned authority supporting his “objection” to the assessment of penalties, see Diamond Roofing Co. v. OSHRC, 528 F.2d 645 (5th Cir. 1976), we lack jurisdiction to consider the merits of the contention.
The petition for review of the Commission’s order will be dismissed.

. Keystone Roofing Company, Inc. and Harold E. Sweeney Corporation each received an OSHA citation for violating 29 U.S.C. § 654(a)(2). Each timely contested the citation and proposed penalty. The cases were consolidated before a single hearing examiner and remain so before us. For convenience sake, therefore, we will employ the terms “employer” or “petitioner” and refer thereby to the interests of both Keystone and Sweeney.


. (a) A party aggrieved by the decision of a judge may submit a petition for discretionary review.
(b)(1) Except as provided in paragraphs (b)(2) and (3) of this section, any petition must be received by the Judge at his office on or before the twentieth day following his
mailing of a copy of the decision to the parties.
(2) When there is no objection by any party, when an expedited proceeding has been directed pursuant to § 2200.101, or for other good cause, the Judge is empowered to prescribe a shorter time for filing petitions for discretionary review following the mailing of his decision.
(3) Petitions for review of a Judge’s decision may be filed directly with the Executive Secretary subsequent to the filing of the Judge’s report. Such petitions will be considered to the extent that time and resources permit. Parties filing such petitions should be aware that any action by a Commission Member directing review must be taken *962within thirty (30) days following the filing of the Judge’s report.
(4) In the case of proposed settlements or other proposed dispositions by consent of all parties, petitions for discretionary review shall not be allowed, except for good cause shown.
(c) A petition should contain a concise statement of each portion of the decision and order to which exception is taken and may be accompanied by a brief of points and authorities relied upon. The original and three (3) copies shall be filed with the Commission.
(d) Failure to act on such petition within the review period shall be deemed a denial thereof.
(e) Statements in opposition to petitions for discretionary review may be filed at the times and places specified in this section for the filing of petitions for discretionary review. Any Statement shall contain a concise statement on each portion of the petition to which it is addressed.


. A hearing examiner appointed by the Commission shall hear, and make a determination upon, any proceeding instituted before the Commission and any motion in connection therewith, assigned to such hearing examiner by the Chairman of the Commission, and shall make a report of any such determination which constitutes his final disposition of the proceedings. The report of the hearing examiner shall become the final order of the Commission within thirty days after such report by the hearing examiner, unless within such period any Commission member has directed that such report shall be reviewed by the Commission.


. (d) Guarding of open-sided fíoors, platforms, and runways. (1) Every open-sided floor or platform 6 feet or more above adjacent floor or ground level shall be guarded by a standard railing, or the equivalent, as specified in paragraph (f)(i) of this section, on all open sides, except where there is entrance to a ramp, stairway, or fixed ladder. The railing shall be provided with a standard toe-board wherever, beneath the open sides, persons can pass, or there is moving machinery, or there is equipment with which falling materials could create a hazard.


. The dissent rests its analysis on the premise that petitioner did not receive fair notice of the consequences of not petitioning for discretionary review. We are obliged to observe in this regard that the requirement of exhausting administrative remedies is not novel; the doctrine of exhaustion is firmly embedded in administrative law practice. See, e. g., Atlantic & Gulf Stevedores, Inc. v. Director, Office of Workers’ Compensation Programs, 542 F.2d 602 (3d Cir., 1976). See generally, K. Davis Administrative Law Text Ch. 20 (1972).


. I. e., “a concise statement of each portion of the decision and order to which exception is taken and [which] may be accompanied by a brief of points and authorities relied upon”. 29 C.F.R. § 2200.91(c); see note 2 supra.